Citation Nr: 0912282	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-02 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for residuals of left 
upper extremity frostbite.

2.	Entitlement to service connection for residuals of right 
upper extremity frostbite.

3.	Entitlement to service connection for residuals of left 
lower extremity frostbite.

4.	Entitlement to service connection for residuals of right 
lower extremity frostbite.

5.	Entitlement to service connection for headaches.

6.	Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to July 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 


FINDINGS OF FACT

1.	The Veteran does not have residuals of left upper 
extremity frostbite as defined by VA regulations.

2.	The Veteran does not have residuals of right upper 
extremity frostbite as defined by VA regulations.

3.	The Veteran does not have residuals of left lower 
extremity frostbite as defined by VA regulations.

4.	The Veteran does not have residuals of right lower 
extremity frostbite as defined by VA regulations.

5.	The Veteran's current headaches were not incurred in 
service and are not related to service.

6.	The Veteran's current psychiatric disorder, also claimed 
as anxiety neurosis, was not incurred in service and is 
not related to service.

CONCLUSION OF LAW

1.	The criteria for service connection for residuals of left 
upper extremity frostbite have not been met.  38 U.S.C.A 
§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.	The criteria for service connection for residuals of right 
upper extremity frostbite have not been met.  38 U.S.C.A 
§1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.	The criteria for service connection for residuals of left 
lower extremity frostbite have not been met.  38 U.S.C.A 
§1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.	The criteria for service connection for residuals of right 
lower extremity frostbite have not been met.  38 U.S.C.A 
§1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

5.	The Veteran's headaches were not incurred or aggravated 
during his active duty service. 38 U.S.C.A §1110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

6.	The Veteran's psychiatric disorder, claimed as anxiety 
neurosis, was not incurred or aggravated in the veteran's 
active duty service; nor may it be so presumed. 38 U.S.C.A 
§1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In October 2005, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim of service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  

In addition, in June 2006 letter the Veteran was provided 
with a notice of effective date and disability rating 
regulations pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the notice letter postdated the 
initial adjudication, the claim was subsequently 
readjudicated without taint from the prior decision and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records.  The Veteran has claimed that in 
1966, within one year of his separation from service, he was 
hospitalized for eleven weeks at Fort Hamilton VA Hospital, 
New York for treatment for tonsil infection and arthritis.  
The Veteran claimed to have contacted the hospital and was 
told he "must submit a form to receive [his] records."  See 
Notice of Disagreement, dated June 2006.  While there is no 
Fort Hamilton VA Hospital there is, however, Brooklyn VA 
Hospital located near Fort Hamilton.  The RO has requested 
all the record for the Veteran from 1966 to the present.  
Furthermore, the RO has requested that if these record be 
archived, they should be obtained and sent for review.  
However, none were located. 
The Veteran claimed that he "tried to contact [his] 
psychiatrist who treated [him] in Plantation, FL."  However, 
the Veteran discovered his psychiatrist had "retired or 
moved and is not located in Plantation."  The Veteran has 
indicated that he attempted to obtain the records but was 
unable to do so, however; as such, the Board finds that the 
records are no longer obtainable and that no prejudice 
results from deciding the claim based on the records 
currently of record. 

Finally, although there is no VA examination with a nexus 
opinion on file, none is required in this case.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met with respect to the service 
connection issue decided herein, as will be discussed below, 
a VA examination with nexus opinion is not necessary.  
Therefore, the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  




Frostbite of the upper and lower extremities

The Veteran contends that during his service in Korea along 
the Demilitarized Zone (DMZ), he was separated from his squad 
during patrol and was lost for three days.  The Veteran 
stated that he was eventually found "half frozen from the 
waist down."  The Veteran was "treated [at] a field 
hospital and released back to duty."  See Veteran's 
statement in support of claim, dated June 2005.  The Veteran 
stated that this incident took place in December 1965 or 
1966.  See Veteran's information release authorization form, 
dated March 2006.  Upon his separation from service, the 
Veteran reported he had "tingling [and] skin falling off 
[his] extremities."  See Veteran's statement, dated June 
2005.  During his time at Fort Hamilton VA hospital, he had a 
"rash all over [his] body."  See Notice of Disagreement, 
dated June 2006.

The Veteran's in-service medical treatment records are absent 
of any report of complaint or treatment for frostbite or cold 
exposure in December 1965 and 1966.  The service records are 
absent of any evidence of frostbite or cold exposure 
treatment and any evidence of the Veteran being lost for 
three days during service altogether.  See Service Treatment 
Records, dated February 1965 to June 1968.  Furthermore, the 
separation examination reports normal findings of the upper 
and lower extremities, skin conditions, and no evidence of 
recovering from frostbite or cold exposure.  See Separation 
examination reports, dated June 1966.

Post-service treatment records do not report any diagnoses of 
residuals of frostbite.  See Dr. G. Luckman treatment 
records, dated March 2005 to April 2006.  As mentioned above, 
the RO has made attempts to locate the Veteran's post service 
medical records during his alleged treatment at Fort Hamilton 
VA Hospital in New York.  However, there were no progress 
notes or treatment records found.  

As stated above, one of the requirements for service 
connection is that there is a current diagnosis.  Although 
the Veteran is competent to state he was exposed to the cold, 
the Veteran, as a layperson, is not competent to comment the 
etiology of a medical disorder, specifically frostbite or the 
residuals of frostbite.  Rather, medical evidence is needed 
to that effect.   See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In this case, the medical evidence, which 
includes in-service and post service treatment records, 
includes no current diagnosis which could be interpreted as 
residuals of cold exposure or frostbite, or the residuals of 
frostbite; consequently, service connection must be denied.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of 38 U.S.C.A. §§ 1110 and 1131 as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).

Chronic disability manifested by headaches

The Veteran claimed his headaches started in August 1966.  
See Veteran's Claim, dated June 2005.  According to the 
service treatment records, there is no evidence of complaint 
or treatment for headaches.  See Service treatment records, 
dated February 1965 to June 1968.  In addition, the Veteran's 
separation examination is absent of any evidence to headache 
condition.  See separation examination, dated June 1966.  

The Veteran's post service treatment records demonstrate the 
Veteran was treated in March and April 2006 for his 
headaches.  The first report of headaches was in March 2006, 
according to Dr. G. Luckman, the Veteran's private general 
physician's treatment records.  A computed tomography (CT) 
scan was performed in March 2006 by a private radiologist, 
Dr. P. Eisenberg, who found "no intracranial hemorrhage or 
extraaxial collection, midline shift or positive mass effect.  
There are no well defined foci of abnormal decreased 
attenuation present."  Furthermore, an administration of 
contrast was performed where another CT scan followed.  Here, 
"no abnormal enhancement [was] demonstrated."  However, a 
"small calcification" was found "which may be related to 
the clinoid process" and the Veteran was suggested that 
"further investigation with MRI... to exclude a calcified 
aneurysm."  See Dr. P. Eisenman report, dated March 2006.

In April 2006, another private radiologist, Dr. R. T. Baker, 
determined "no aneurysm [was] seen.  Calcification seen on 
the CT exam presumably relates to the upper tip of the 
clinoid."  In addition, "intracranial circulation [was] 
within normal limits..."  See Dr. R.T. Baker report, dated 
April 2006. 

The Veteran has not submitted any competent medical evidence 
relating his headaches to service, and although he has 
reported that such a link exists, as a layperson, he is not 
competent to comment on the etiology of a medical disorder.  
See Espiritu, 2 Vet. App. 492, 495 (1992).  Consequently, in 
light of the lack of competent evidence demonstrating a link 
between the Veteran's condition and service, service 
connection must be denied for chronic disability manifested 
by headaches.

Psychiatric disorder, also claimed as anxiety neurosis

The Veteran reported his anxiety neurosis as beginning on or 
about August 1966.  The Veteran stated that during his time 
in Fort Hamilton VA Hospital he was placed in a secure area 
due to his psychiatric condition during his hospitalization 
at Fort Hamilton VA Hospital, there is no evidence in the 
record to support this.

The Veteran's service treatment records are absent of any 
complaint or treatment of any mental disorders and his 
separation examination report normal findings as to 
psychiatric conditions.  See Service treatment records, dated 
February 1965 to June 1968; and Separation examination, dated 
June 1966.  

According to the post service medical treatment records, the 
Veteran was first diagnosed and treated for anxiety and 
depression in March 2005.  See Dr. Luckman treatment report, 
dated March 2005.  In a letter to the VA dated June 2005, Dr. 
Luckman listed the Veteran's medications as the following: 
Ativan, Paxil, Lipitor, Norvasc, multi vitamin, and vitamin 
E.  See Dr. Luckman's letter, dated June 2005

The first post-service evidence of treatment of a psychiatric 
condition is not documented until 2005, more than 39 years 
after the Veteran's discharge from military service.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  However, none of the post-service records suggests a 
connection between the Veteran's psychiatric diagnosis and 
service.  

In this case, based on the lack of psychiatric disorder at 
separation, the length of time between separation and the 
initial manifestation of anxiety and depression, and the lack 
of competent nexus evidence, service connection is not 
warranted.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, 
service connection for anxiety neurosis is denied.


ORDER

Service connection for residuals of left upper extremity 
frostbite is denied.

Service connection for residuals of right upper extremity 
frostbite is denied.

Service connection for residuals of left lower extremity 
frostbite is denied.

Service connection for residuals of right lower extremity 
frostbite is denied.

Service connection for chronic disability manifested by 
headaches is denied. 

Service connection for anxiety/depression, also claimed as 
anxiety neurosis, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


